Per Curiam.

We are not in accord with the conclusion of the learned Official Referee that the arrangement entered into b; respondent with his opponent for an agreed statement of facts for submission to the Appellate Division in a case involving the interpretation of the “ Small Loan Statute ” was one to favor the loan companies and against the interests of respondent’s client and that such arrangement was in effect a corrupt one, a betrayal of his client and a fraud upon the court. We do, however, disapprove any arrangement for a test case whereby one side agrees to pay for the cost of printing the briefs of the adversary. Nor do we agree with the finding sustaining the charge that in a certain case “ the respondent craftily and unscrupulously impeded the ordinary procedure in litigation so as to deprive his adversary of the right of appeal ”.
The other charges constituting misrepresentation as to prior legal connections, neglect of cases entrusted to respondent by his clients and misleading retainer agreements were in our opinion sustained as found by the Official Referee. We have considered the various extenuating circumstances submitted by respondent; but the entire record manifests a disposition on his part to violate his obligations as a lawyer to the extent at times of being guilty of professional misconduct. The report of the Official Referee should, therefore, be confirmed as herein-before indicated and respondent ordered suspended from the practice of law for a period of one year. Settle order.
Peck, P. J., Glennon, Callahan, Van Voorhis and Shientag, JJ., concur.
Report of Official Referee confirmed. Respondent suspended for one year. Settle order on notice. [See 278 App. Div. 637.]